Citation Nr: 0105022	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-18 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date prior to December 23, 1996, 
for the grant of a 100 percent evaluation for service-
connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel



INTRODUCTION

The veteran had active military service from July 1961 to 
December 1962.  

This appeal arose from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The Board notes that the veteran perfected appeals with 
respect to the matters of entitlement to an increased 
evaluation for an anxiety disorder and entitlement to a total 
rating based on individual unemployability (TDIU).  In June 
1998, the RO assigned a 100 percent evaluation for an anxiety 
disorder, effective December 23, 1996.  A total schedular 
evaluation for a disability makes a claim for TDIU moot.  See 
VAOPGCPREC 06-99, 64 Fed. Reg. 52375(1999); see also 
38 C.F.R. § 4.16 (2000); Green v. Brown, 11 Vet. App. 472, 
476 (1999) (veteran with a 100 percent schedular evaluation 
for a service connected disability is not eligible for a TDIU 
evaluation).  


FINDINGS OF FACT

1.  Following the last final rating decision of record, a 
claim for increased  evaluation for psychiatric disability 
was first received on December 17, 1996; the record contains 
no evidence that may be interpreted as an earlier claim for 
increase.

2.  It is not factually ascertainable from the evidence of 
record that an increase in service-connected psychiatric 
disability occurred in the one year prior to December 17, 
1996.  



CONCLUSION OF LAW

The criteria have been met for assignment of an effective 
date no earlier than December 17, 1996, for the grant of a 
100 percent rating for service-connected anxiety disorder.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a rating decision dated in June 1963, the RO established 
service connection for anxiety reaction and assigned a zero 
percent evaluation, effective December 8, 1962.  The RO 
advised the veteran of that determination by letter sent to 
his most current address of record in June 1993.  In early 
1964 the veteran indicated his condition had worsened and 
applied for an increase.  In July 1964 the RO assigned a 10 
percent evaluation, effective March 27, 1964 and properly 
advised the veteran of that determination.  The veteran 
appealed.  

In a decision dated in December 1964, the Board awarded the 
veteran a 30 percent disability rating for anxiety reaction.  
The RO effectuated that determination by decision dated in 
October 1966, assigning a 30 percent evaluation effective 
June 3, 1966.  In September 1970, the RO assigned a 50 
percent evaluation for disability characterized as latent 
type schizophrenia, effective July 14, 1970, and notified the 
veteran of that decision at his address of record.  In 
February 1972, the RO assigned a 70 percent evaluation for 
latent type schizophrenia, effective October 28, 1971, and 
also awarded TDIU, effective October 28, 1971.  The RO 
notified the veteran of that decision at his address of 
record.  In October 1974, the RO denied a schedular 
evaluation in excess of 70 percent for a nervous disorder and 
properly notified the veteran of that determination.


A July 1981 rating action of the RO terminated a prior total 
compensation evaluation based on individual unemployability 
and increased the schedular evaluation for service connected 
psychiatric disability then classified as schizophrenia from 
70 percent disabling to 100 percent disabling, effective 
July 1, 1981.  

An October 1981 rating decision reduced the disability 
evaluation for the service connected disability, then 
classified as an anxiety reaction, from 100 percent disabling 
to 70 percent disabling.  The veteran appealed.  

In a final decision dated in April 1984, the Board determined 
that the schedular criteria for an evaluation in excess of 
70 percent for a chronic psychiatric disorder, variously 
classified, had not been met.  Likewise, the Board found that 
the requirements for restoration of a total evaluation based 
on individual unemployability due to the service connected 
psychiatric disability had not been met.  

In September 1984 the RO decreased the veteran's anxiety 
reaction from 70 percent to 50 percent effective January 1, 
1985.  The veteran appealed.  In a final decision dated in 
October 1985, the Board denied entitlement to an evaluation 
in excess of 50 percent for an anxiety reaction.

In October 1986 the RO reduced the veteran's evaluation for 
generalized anxiety disorder from 50 percent to 30 percent, 
effective February 1, 1987.  The veteran was notified of his 
right to submit evidence that the reduction should not be 
made.  He was also informed of his procedural and appellate 
rights.  The veteran did not initiate an appeal from the 
rating decision.

In a rating decision dated in September 1993, the RO denied 
an evaluation in excess of 30 percent for service-connected 
anxiety neurosis.  The veteran was notified of the decision 
and of his procedural and appellate rights in October 1993.  
He did not appeal.  

In June 1995 the RO denied entitlement to an evaluation in 
excess of 30 percent for anxiety neurosis.  The veteran filed 
a notice of disagreement in July 1995 and the RO issued a 
statement of the case in September 1995.  The veteran did not 
file a timely substantive appeal.

The veteran submitted a letter, received December 17, 1996 
asking for help from VA in connection with his disability 
rating.  

The claims folder contains records between December 17, 1995 
to December 17, 1996 but there is virtually no evidence of 
the condition of the veteran's service connected disability.  
In June 1996 an assessment was made of an anxiety disorder.  
No acute distress was noted.  

The veteran presented an earnings statement indicating that 
in 1995 he had reported earnings of $5,707 dollars.  In 1996 
he reported earnings of $14,319 dollars.  

The veteran's statements and testimony were considered as 
well.  He maintained in essence that his rating should not 
have been reduced.  He did not specify any symptoms or 
treatment in the year prior to his claim.  In his claim and 
in other statements he mentions that he has been 
underemployed, making very little money, and that he has been 
unable to utilize his teaching experience.  

Criteria

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2000).  A 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (2000).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (2000).  

A decision of the Board is final unless the Chairman orders 
reconsideration or the Board on its own motion corrects an 
obvious error in the record.  38 U.S.C.A. §§ 7103, 7104 (West 
1991 and Supp. 2000); 38 C.F.R. §§ 20.1100 (2000).  A 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") within 120 days from the date of 
mailing of notice of the decision, provided that a notice of 
disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (2000).

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 
(2000).  Pursuant to 38 C.F.R. § 20.1400(b)(1), all final 
decisions of the Board are subject to review on the basis of 
an allegation of clear and unmistakable error, except those 
that have been appealed to and decided by a Court of 
competent jurisdiction.

The Court has provided that if a claimant wishes to 
reasonably raise CUE "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2000).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2000).

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2000).  With 
regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed, receipt of a VA hospitalization report, a record of 
VA treatment or hospitalization will be accepted as an 
informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1) (2000); see also 38 C.F.R. 
§ 3.155(a).  The Board further notes that the Court has held 
that the VA has constructive knowledge of documents generated 
by VA medical facilities even if such records are not 
physically part of the claims file.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  However, in Lynch v. Gober, 11 Vet. 
App. 22,  (1997) (Lynch I), the Court found that the doctrine 
of constructive notice as Bell is not retroactively 
applicable to VA adjudications occurring before Bell.  

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise 
provided, the effective date of an award of increased 
evaluation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  Applicable laws and regulations further set out 
that the effective date of an award of increased compensation 
may be established at the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application for an increased evaluation is 
received within one year from that date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See also 
Harper v. Brown, 10 Vet. App. 125, 126 (1997).


Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The Board is satisfied in this case that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to his claim is required to comply with the duty to 
assist him as mandated by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  A 
remand for adjudication by the RO would thus serve only to 
further delay resolution of the veteran's claim.

Analysis

In this case the record shows that service connection for 
psychiatric disability, alternately termed an anxiety 
disorder or schizophrenia, has been in effect for many years, 
and has undergone multiple changes in rating assignment.  
Each time the veteran's rating was changed he was advised of 
the determination and his appellate rights.  A review of the 
record shows that the veteran either did not appeal the 
historical rating decisions up to 1983, or, that on appeal to 
the Board, the RO's determinations were affirmed.  

Here the Board will specifically discuss the finality of the 
April 1984 Board decision, which denied restoration of TDIU 
due to the veteran's psychiatric disability, and, which 
denied an increase in excess of 70 percent for such.  In the 
course of the instant appeal the veteran has argued that his 
total rating was improperly terminated, in contravention of 
applicable regulatory procedures.  

The Board recognizes the above argument but emphasizes that 
the April 1984 Board decision was final.  See 38 U.S.C. 
§ 4004(b) (1982).  The arguments submitted by the veteran and 
his representative suggest a claim of CUE in the April 1984 
Board decision.   See 38 C.F.R. §§ 20.1400-1411.  However, 
despite use of such language, in correspondence dated in 
February 2000, the veteran's representative specifically 
clarified that the veteran was not seeking review of the 
earlier Board decision based on CUE.  

In argument submitted in October 2000 the veteran's 
representative did file a motion for reconsideration of the 
Board's decision of April 3, 1984.  See 38 C.F.R. § 20.1000 
(2000).  The Board denied the motion for reconsideration in 
January 2001 and notified the veteran of his appellate rights 
pertinent to such determination.  The Board determined that 
there was no obvious error demonstrated in the decision at 
issue.  It does not appear the veteran has appealed that 
determination to the Court.  Thus, the finality of the April 
1984 Board decision remains intact.

The Board also issued a final decision dated in October 1985, 
see 38 U.S.C. § 4004(b) (1982), and, an RO decision dated in 
October 1986 became final absent the veteran's appeal.  See 
38 U.S.C. § 4005(c) (1982).  Most recently, the veteran did 
not appeal the 1993 RO decision that denied an evaluation in 
excess of 30 percent for service-connected psychiatric 
disability, and, although he initiated an appeal to the June 
1995 RO decision that also denied an increased evaluation, he 
failed to timely respond to the statement of the case with a 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.202, 20.302.  
Thus, those decisions also became final.  See 38 C.F.R. 
§ 20.1103.

In sum, all of the pertinent RO and Board decisions are 
final.  The veteran does not claim error in any of the above-
mentioned decisions.  See 38 C.F.R. § 3.105.  As there exist 
final decisions pertinent to rating evaluation in an already-
established disability, the effective date question in this 
appeal is governed by the laws and regulations governing the 
assignment of effective dates in increased rating case.

As set out above, in claims for increases the effective date 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date.  Otherwise, 
the date of receipt of the claim controls.  38 C.F.R. 
§ 3.400(o)(2).  The Board has carefully reviewed the evidence 
in the interim between the June 1995 last final RO denial of 
an increased rating, and finds the first correspondence in 
which the veteran identified his intent to seek an increase, 
is marked as received by the VA Veterans' Service Division 
December 17, 1996.  The RO appears to have assigned an 
effective date based on a different date stamp of 
December 23, 1996.  Accordingly an earlier effective date of 
December 17, 1996 is warranted.

The Board notes, however, that such a change does not result 
in a benefit to the veteran in that under 38 C.F.R. § 3.31 
(2000), regardless of VA regulations concerning effective 
dates of awards, payment of monetary benefits based on 
increased awards of compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  In this case, 
that date is January 1, 1997.

The Board notes that the effective date of an award of 
increased compensation may, however, be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application 
for an increased evaluation is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  Also, with regard to the terms 
"application" or "claim", the Board notes that once a 
formal claim for compensation has been allowed, such as in 
this case, receipt of a VA hospitalization report, a record 
of VA treatment or hospitalization will be accepted as an 
informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1) (1999); see also 38 C.F.R. 
§ 3.155(a). 

The Board has thus considered whether the medical evidence of 
record is indicative of an increase prior to December 17, 
1996, or if such could be considered a claim for increase 
within one year prior to December 17, 1996.  The Board notes 
that VA must review all the evidence of record (not just 
evidence not previously considered) to determine the proper 
effective date.  See Hazan v. Gober, 10 Vet. App. 511, 518 
(1997).  However, the Court and VA's General Counsel have 
interpreted the provisions of 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400 as meaning that if the increase occurred 
within one year prior to the claim, the increase is effective 
as of the date the increase was "factually ascertainable."  
If the increase occurred more than one year prior to the 
claim, the increase is effective the date of claim.  If the 
increase occurred after the date of claim, the effective date 
is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).

There is no earlier correspondence indicative of the 
veteran's intent to seek an increase.  Nor is it factually 
ascertainable from the competent evidence of record that an 
increase in the service-connected disability occurred within 
a year prior to December 17, 1996.  See Harper, supra.  

In arriving at that conclusion the Board has considered the 
criteria for a 100 percent schedular rating for psychiatric 
evaluation in effect at the time the veteran's claim was 
received, to include the change in VA regulatory criteria for 
the evaluation of psychiatric disability.  See 38 C.F.R. § 
4.132 (1996); 38 C.F.R. § 4.130 (2000); Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

A review of the evidence of record fails to reveal an 
increase in psychiatric symptomatology was factually 
ascertainable within the year prior to December 17, 1996.  In 
fact, there is no medical evidence of record within that one 
year period and there is no indication that VA records for 
such period exist.  The RO, and the Board, considered 
evidence prior to December 1995, and determined such did not 
show entitlement to a 100 percent evaluation.  Even if the 
Board could now read that prior evidence in a different light 
and find such shows entitlement to a 100 percent evaluation 
for psychiatric disability, the increase would have been 
factually ascertainable more than one year before the 
veteran's December 1996 claim.  As noted above where the 
increase occurred more than one year before receipt of claim 
the effective date for the increase is the date of the claim.  
See Harper v. Brown, 10 Vet. App. 125 (1997).  

Therefore it is the decision of the Board that the criteria 
have been met for assignment of a 100 percent evaluation for 
the service connected anxiety disorder effective December 17, 
1996, but not earlier.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  


ORDER

An effective date no earlier than December 17, 1996, for the 
grant of service connection for anxiety disorder, is granted 
subject to the regulations governing the payment of monetary 
awards.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

 

